Case 2:14-cv-06135-JLS-PJW Document 153 Filed 04/12/21 Page 1 of 2 Page ID #:1643



     1 Bruce D. Praet, SBN 119430
       FERGUSON, PRAET & SHERMAN
     2 A Professional Corporation
       1631 East 18th Street
     3 Santa Ana, California 92705
       (714) 953-5300 Telephone
     4 (714) 953-1143 Facsimile
       BPraet@aol.com
     5
         Attorneys for Defendants
     6
     7                         UNITED STATES DISTRICT COURT
     8                       CENTRAL DISTRICT OF CALIFORNIA
     9
    10   SHANE HORTON, by his guardian ad  ) No. 2:14-CV-06135 JLS PJWx
         litem, YVONNE HORTON,             )
    11                                     ) JOINT STATEMENT RE:
                         Plaintiff,        ) SETTLEMENT CONFERENCE
    12                                     )
               vs.                         )
    13                                     )
         CITY OF SANTA MARIA; SANTA        )
    14   MARIA POLICE DEPARTMENT;          )
         MARC SCHNEIDER; ANDREW            )
    15   BRICE; JEFFREY LOPEZ; ELIGIO      )
         LARA; DAVID CULVER; and DOES 1- )
    16   10, INCLUSIVE,,                   )
                                           )
    17                                     )
                         Defendants.       )
    18   _________________________________
    19
    20         PURSUANT TO THE COURT’S ORDER [DOC. 131], the parties submit
    21   the following Joint Statement following the settlement conference on April 9,
    22   2021. Despite the best efforts of counsel, all parties and the encouragement of
    23   Magistrate Judge Early, the parties were unable to reach a resolution of this
    24   matter. The parties will continue to consider their respective positions and
    25   ///
    26   ///
    27   ///
    28   ///

                                                  1
Case 2:14-cv-06135-JLS-PJW Document 153 Filed 04/12/21 Page 2 of 2 Page ID #:1644



     1   appreciate Judge Early’s willingness to make himself available if the parties
     2   determine that further discussions might prove beneficial.
     3   DATED: April 12, 2021                        FERGUSON, PRAET & SHERMAN
                                                      A Professional Corporation
     4
     5                                         By:    /s/ Bruce D. Praet
                                                      Bruce D. Praet, Attorneys for
     6                                                Defendants
     7   DATED: April 12, 2021                        MULLEN & HENZELL, LLP
     8
                                               By:    /s/ Mack S. Staton
     9                                                Mack S. Staton, Attorneys for
                                                      Plaintiff
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                  2
